          Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 1 of 6



 1   Mark John Geragos (Admitted Pro Hac Vice)
 2   Benjamin Jared Meiselas (Admitted Pro Hac Vice)
     GERAGOS & GERAGOS, PC
 3   644 South Figueroa Street
 4   Los Angeles, CA 90017
     Telephone No. 213-625-3900
 5   Facsimile No. 213-232-3255
     Email: mark@geragos.com
 6
            meiselas@geragos.com
 7
     William A. Richards #013381
 8   David E. Wood #021403
 9   BASKIN RICHARDS PLC
     2901 N. Central Avenue, Suite 1150
10   Phoenix, Arizona 85012
11   Telephone No. 602-812-7979
     Facsimile No. 602-595-7800
12   E-mail: brichards@baskinrichards.com
             dwood@baskinrichards.com
13
     Attorneys for Plaintiff Laney Sweet, an individual, on her
14   own behalf and as guardian of Plaintiffs E.S. and N.S.,
     and as representative of the Plaintiff Estate of Daniel Shaver
15
                          IN THE UNITED STATES DISTRICT COURT
16
                                FOR THE DISTRICT OF ARIZONA
17
     LANEY SWEET, et al.,                           Case No. 2:17-cv-00152-PHX-GMS
18
                                                    LEAD CASE
                                      Plaintiffs,
19
     v.                                             CONSOLIDATED WITH:
20
                                                    Case No. 2:17-cv-00715-PHX-GMS
     CITY OF MESA, et al.,
21
                                    Defendants.
22   GRADY SHAVER, et al.,                          JOINT REPORT REGARDING GOOD
23                                                  FAITH SETTLEMENT TALKS
                                      Plaintiffs,
24   v.
25   CITY OF MESA, et al.,
                                    Defendants.
26
            Pursuant to the Court’s Scheduling Order (Doc. 44), and as amended (Doc. 143), the
27
     Parties provide the following Joint Report on Settlement Talks.
28
            Both prior to and at the depositions of the Shaver Plaintiffs on October 31, 2018, the
                                             Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 2 of 6



                                      1
                                          Parties engaged in preliminary settlement discussions. During those discussions the Parties
                                      2
                                          discussed their intention to engage in mediation after the completion of Ms. Sweet’s deposition
                                      3
                                          which is scheduled for November 27, 2018.
                                      4

                                      5
                                                RESPECTFULLY SUBMITTED this 7th day of November, 2018.
                                      6

                                      7                                            BASKIN RICHARDS PLC
                                      8
                                                                                   /s/ David Wood
                                      9                                            William A. Richards
                                                                                   David E. Wood
                                     10                                            2901 N. Central Avenue, Suite 1150
                                     11                                            Phoenix, AZ 85012
2901 N. Central Avenue, Suite 1150




                                     12                                            AND
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13
                                                                                   GERAGOS & GERAGOS, PC
                                     14                                            Mark Geragos
                                                                                   Benjamin Meiselas
                                     15                                            644 S. Figueroa Street
                                     16                                            Los Angeles, CA 90017

                                     17                                            Attorneys for Plaintiff Laney Sweet, an individual, on
                                                                                   her own behalf and as guardian of Plaintiffs E.S. and
                                     18
                                                                                   N.S., and as representative of the Plaintiff Estate of
                                     19                                            Daniel Shaver

                                     20
                                                                                   BUDGE LAW FIRM, PLLC
                                     21

                                     22                                            /s/ Sven K. Budge (with permission)
                                                                                   Sven K. Budge
                                     23                                            1134 E. University Drive, Suite 121
                                                                                   Mesa, AZ 85203
                                     24                                            Attorneys for Plaintiffs Grady and Norma Shaver
                                     25

                                     26
                                     27
                                     28

                                                                                        2
                                          Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 3 of 6



                                      1
                                                                         WIENEKE LAW GROUP, PLC
                                      2

                                      3                                  /s/ Kathleen L. Wieneke (with permission)
                                                                         Kathleen L. Wieneke
                                      4                                  Christina Retts
                                                                         1095 W. Rio Salado Parkway, Suite 209
                                      5
                                                                         Tempe, AZ 85281
                                      6                                  Attorneys for Defendants City of Mesa, Officer
                                                                         Brian Elmore, Officer Christopher Doane, Officer
                                      7                                  Richard Gomez, and Officer Bryan Cochran
                                      8

                                      9                                  O'CONNOR & CAMPBELL, P.C.

                                     10                                  /s/ Justin D. Holm (with permission)
                                                                         Daniel J. O’Connor, Jr.
                                     11                                  Justin D. Holm
2901 N. Central Avenue, Suite 1150




                                     12                                  7955 S. Priest Drive
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                                         Tempe, AZ 85284
                                     13                                  Attorneys for Defendants Phillip Brailsford and
                                     14
                                                                         Corrine Brailsford

                                     15
                                                                         JONES SKELTON HOCHULI, P.L.C.
                                     16

                                     17                                  /s/ David C. Potts (with permission)
                                                                         Mark D. Zukowski
                                     18                                  Jonathan P. Barnes, Jr.
                                                                         David C. Potts
                                     19
                                                                         40 N. Central Avenue, Suite 2700
                                     20                                  Phoenix, AZ 85004
                                                                         Attorneys for Defendant La Quinta Holdings
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27
                                     28

                                                                             3
                                          Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 4 of 6



                                      1
                                      2                                  SCHARFF PLC

                                      3                                  /s/ Spencer G. Scharff (with Permission)
                                                                         Spencer G. Scharff
                                      4
                                                                         502 W. Roosevelt Street
                                      5                                  Phoenix, AZ 85003

                                      6                                  AND
                                      7
                                                                         J. BELANGER LAW PLLC
                                      8                                  James Belanger
                                                                         P.O. Box 447
                                      9                                  Tempe, AZ 85280
                                     10                                  Attorney for Defendant Charles Langley

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27
                                     28

                                                                              4
                                             Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 5 of 6



                                      1
                                      2                                 CERTIFICATE OF SERVICE

                                      3
                                               I hereby certify that on November 7, 2018, I electronically transmitted the attached
                                      4   document to the Clerk’s Office using the CM/ECF system for filing to:
                                      5
                                          Kathleen L. Wieneke
                                      6   Christina Retts
                                          WIENEKE LAW GROUP, PLC
                                      7   1095 W. Rio Salado Parkway, Suite 209
                                      8   Tempe, AZ 85281
                                          Attorneys for Defendants City of Mesa,
                                      9   Officer Brian Elmore, Officer Christopher
                                          Doane, Officer Richard Gomez, and Officer
                                     10   Bryan Cochran

                                     11   Daniel O’Connor, Jr.
2901 N. Central Avenue, Suite 1150




                                          Justin D. Holm
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012




                                          O’CONNOR & CAMPBELL, P.C.
     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13   7955 S. Priest Drive
                                          Tempe, AZ 85284
                                     14   Attorneys for Defendants Philip Brailsford
                                          and Corrine Brailsford
                                     15

                                     16
                                          Mark Zukowski
                                          David Potts
                                     17   Jonathan Barnes
                                          JONES, SKELTON & HOCHULI, P.L.C.
                                     18   40 N. Central Avenue, Suite 2700
                                     19   Phoenix, AZ 85004
                                          Attorneys for Defendant La Quinta Holdings
                                     20
                                          James Belanger
                                     21
                                          J. BELANGER LAW PLLC
                                     22   P.O. Box 447
                                          Tempe, AZ 85280
                                     23

                                     24   AND

                                     25   Spencer G. Scharff
                                          SCHARFF PLC
                                     26
                                          502 W. Roosevelt Street
                                     27   Phoenix, AZ 85003
                                     28   Attorneys for Defendant Charles Langley

                                                                                       5
                                             Case 2:17-cv-00152-GMS Document 190 Filed 11/07/18 Page 6 of 6



                                      1   Sven K. Budge
                                      2   BUDGE LAW FIRM, PLLC
                                          1134 E. University Drive, Suite 121
                                      3   Mesa, AZ 85203
                                          Attorneys for Plaintiffs Grady and Norma Shaver
                                      4

                                      5
                                          /s/ Maria Luque Villa
                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27
                                     28

                                                                                      6
